Name: Commission Implementing Decision (EU) 2015/2182 of 24 November 2015 on a measure taken by Germany pursuant to Directive 2006/42/EC of the European Parliament and of the Council, to prohibit the placing on the market of a type of a poultry plucking machine (notified under document C(2015) 8086) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: marketing;  organisation of transport;  technology and technical regulations;  agricultural activity;  consumption;  means of agricultural production;  Europe
 Date Published: 2015-11-26

 26.11.2015 EN Official Journal of the European Union L 309/13 COMMISSION IMPLEMENTING DECISION (EU) 2015/2182 of 24 November 2015 on a measure taken by Germany pursuant to Directive 2006/42/EC of the European Parliament and of the Council, to prohibit the placing on the market of a type of a poultry plucking machine (notified under document C(2015) 8086) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 11(3) thereof, Whereas: (1) In accordance with the procedure set out in Article 11(2) of Directive 2006/42/EC, Germany informed the Commission of a measure to prohibit the placing on the market of a poultry plucking machine of type RF-169 distributed by Fringo GmbH & Co. KG, KurfÃ ¼rstendamm 96, 10709 Berlin. (2) The reason for taking the measure was the non-conformity of the poultry plucking machine with the essential health and safety requirements set out in Annex I to Directive 2006/42/EC. (3) Sections 1.2.3 Starting and 1.2.4.1 Normal stop of Annex I to Directive 2006/42/EC require that machinery must be fitted with a control device which prevents unattended and unexpected starting and ensures that operator can stop machinery safely at all times. The plucking machine has a flexible mains cable with a plug which contains a small distribution panel with a residual current protection device (RCD). Intentional starting and normal stopping are carried out, in accordance with the operating instructions, by inserting a plug into a socket and removing it. There is no on/off switch on the machinery. (4) Section 1.2.4.3 Emergency stop of Annex I to Directive 2006/42/EC requires that machinery must be fitted with one or more emergency stop to enable actual or impending danger to be averted. Owing to the length (3,4 m) of the flexible mains cable, the fact that there is no on/off switch and the machine can only be stopped by unplugging it from the socket, an immediate risk can only be averted by means of an emergency stop device on the machinery. (5) Section 1.2.6 Failure of the power supply of Annex I to Directive 2006/42/EC requires the machinery not to lead to dangerous situation in case of interruption of the power supply, the re-establishment of the power supply after an interruption or any fluctuation of the power supply. When the power supply is restored the plucking machinery starts up immediately, which could give rise to a hazardous situation. (6) Section 1.3.7 Risks related to moving parts of Annex I to Directive 2006/42/EC requires the machinery to prevent risk of contact which could lead to accidents or, where risk persist, to be fitted with guards or protective devices. The movable transmission parts of plucking machine are accessible through the feather discharge chute on side of the machine and from beneath the machine. The machine does not stop when the flap is open and therefore parts of the body of the user may come into contact with rotating parts causing injures. (7) Section 1.5.1 Electricity supply of Annex I to Directive 2006/42/EC requires the machinery to be designed, constructed and equipped in a way that all hazards of an electrical nature are or can be prevented. Wiring must be selected in such a way as to be suitable for all conditions of use, for external influences and mechanical stresses. The PVC cables used on the machinery (H05VV-F and 53 RVV 300/500 V) are intended for: very light, light and normal loads, when water is present  free-falling drops and for temporary outdoor use. Since, when the machinery is used for its intended purpose, inundation of the connection cable and heavy loading are to be reckoned with, the connection cable is classed as unsafe. (8) Section 1.7.3 Marking of machinery of Annex I to Directive 2006/42/EC requires the machinery to be marked visibly, legibly and indelibly with minimum particulars. The plucking machine has no indication of the year in which it was manufactured, and the data plate is not attached to the machine in a permanent manner. On the motor, there is no manufacturer's serial number or identification symbol, strand count, standard(s) applied, temperature class/temperature limit or rated power factor(s). (9) The Commission invited Fringo GmbH & Co. KG to present its observations on the measure taken by Germany. No reply was received. (10) Examination of the evidence provided by the German authorities confirms that the poultry plucking machine of type RF-169 distributed by Fringo GmbH & Co. KG, KurfÃ ¼rstendamm 96, 10709 Berlin, fails to comply with the essential health and safety requirements referred to in Article 5(1)(a) of Directive 2006/42/EC and that the non-conformity gives rise to serious risks of injury to users. It is therefore appropriate to consider the measure taken by Germany as justified, HAS ADOPTED THIS DECISION: Article 1 The measure taken by Germany to prohibit the placing on the market of a poultry plucking machine of type RF-169 distributed by Fringo GmbH & Co. KG, KurfÃ ¼rstendamm 96, 10709 Berlin, is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 November 2015. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 157, 9.6.2006, p. 24.